Citation Nr: 0737986	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether a timely appeal was perfected with respect to a claim 
for burial benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The deceased had active duty for training with the Army 
National Guard from August 1966 to January 1967.  He died 
September 21, 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which dismissed the appellant's appeal as to a 
claim for burial benefits for appellant's failure to timely 
file a properly completed VA Form 9, Appeal to Board of 
Veterans' Appeals.


FINDING OF FACT

On October 10, 2002, the RO notified the appellant that her 
burial benefits claim had been denied.  After receipt of a 
timely notice of disagreement, the RO issued a statement of 
the case on August 7, 2003; however, the appellant failed to 
file a timely substantive appeal.  The RO dismissed her 
appeal.


CONCLUSION OF LAW

The appellant failed to file a substantive appeal within 60 
days from the date that the agency of original jurisdiction 
mailed the SOC or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2007).  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the SOC to the claimant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b).  If a 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, she 
is statutorily barred from appealing the RO decision.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  By statute, questions as 
to the timeliness or adequacy of a substantive appeal are 
determined by the Board.  38 U.S.C.A. § 7105(d)(3).  See 38 
C.F.R. § 20.101(d).

Pursuant to 38 C.F.R. § 3.109 (2007), time limits for filing 
may be extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

On October 10, 2002, the RO issued a letter to the appellant 
notifying her that it had denied her claim for benefits.  The 
RO received the appellant's notice of disagreement in 
November 2002.  A statement of the case was issued on August 
7, 2003.  A VA Form 9, Appeal to Board of Veterans' Appeals, 
was not received from the appellant.  

It appears that the RO accepted a letter received November 
13, 2003 as an attempt to submit a substantive appeal; 
however, the RO found it to be untimely.

VA notified the appellant in a January 13, 2004 letter that 
her substantive appeal appeared to be untimely filed and 
informed the appellant that she had 60 days to appeal the 
decision to the Board.

The evidence as outlined above is not in dispute.  Thus, the 
question presented to the Board is purely legal.  
Specifically, the question is whether the letter submitted 
and accepted in lieu of VA Form 9, Appeal to Board of 
Veterans' Appeals, on November 13, 2004 is deemed timely 
within the parameters of the statutes and regulations absent 
any consideration of good cause.

The time limit for filing a substantive appeal in this case 
was October 10, 2003.  Since the appellant was provided with 
a statement of the case on August 7, 2003, the one-year limit 
provided more time than the 60 day time limit.  The 
appellant's letter in lieu of the VA Form 9, Appeal to Board 
of Veterans' Appeals, received on November 13, 2003, was 
subsequent to the October 10, 2003, deadline for perfecting 
the appeal.  There is no evidence of record that the RO 
received a request from the appellant asking for an extension 
of time to file a substantive appeal.  

Simply stated, the appellant had a significant amount of time 
to appeal this issue to the Board, and she did not do so in a 
timely manner.  Thus, the Board finds that the appellant did 
not timely file a substantive appeal to the October 2002 
decision that denied her claim for burial benefits.

As a final note, the Board points out that the notice and 
duty to assist provisions of the VCAA do not apply to this 
appeal as the law as mandated by statute is dispositive of 
the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The VCAA essentially clarifies VA's duty to notify 
claimants of any information that is necessary to 
substantiate a claim for benefits and codifies VA's duty to 
assist.  Thus, because the facts of this case are not in 
dispute and this case involves pure statutory interpretation, 
the VCAA is inapplicable and need not be further discussed.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005)




ORDER

The October 2002 decision, which denied burial benefits, was 
not timely appealed and the appeal as to this issue is 
dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


